DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-8, filed 1/3/2022, with respect to amended claim 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-2, 4-11 and 13-16 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed cooling control system for fuel cells and cooling control method for fuel cells are novel over the closest prior art –  Chikugo (US 2009/0035613 A1).
	Regarding Claim 1, Chikugo discloses a cooling control system for fuel cells 91 [pars. 0033-38,0073; Fig. 9], comprising:
a fuel cell (fuel cell assembly 2);
a cooling circulation line (constituted by coolant pathways L1-L4) connected to the fuel cell to circulate cooling water for cooling the fuel cell therein;
a cooling water pump (coolant circulation pump 5) provided on the cooling circulation line to adjust a circulation amount of the cooling water;
a calculation unit (control unit 3) configured to calculate a heating value of the fuel cell or a radiant heat of the fuel cell; and
a controller configured to operate the cooling water pump based on the calculated heating value or radiant heat.
	In particular, Chikugo discloses using voltage sensors and temperature sensor readings to calculate the amount of heat generated by the fuel cell assembly by either estimating the heating value from a theoretical electromotive voltage, power generation voltage, and power generation current of the fuel cell (see equation (6)) or estimating the radiant heat using flow volume of the coolant flowing into the fuel cell assembly, the specific heat of the coolant and the coolant temperatures at the inlet and outlet of the fuel cell assembly (see equation ((5)) [pars. 0037-38].  However, Chikugo fails to teach or suggest that both the heating value and the amount of radiant heat of the fuel cell can be used as variables to obtain a thermal energy change in order to operate the cooling water pump.  Thus, claim 1, and dependents thereof, are allowed.
	Claim 10 contains similar concept and is allowed for the same reasons indicated above.  Thus, claim 10, and dependents thereof, are allowed.
{NOTE: Although Chikugo refers to the results of both equations (5) and (6) as heating values of the fuel cell, the Examiner makes use of the language and method for obtaining the thermal energy change and radiant heat values as described in pages 10-11 of the instant specification for correlation purposes.  Examiner reminds Applicant that the 112(b) must be resolved to clearly define such terms in order to eliminate any confusion that may render the claims unpatentable due to indefiniteness}. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724